DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/22 has been entered.

Response to Arguments
3.	Applicant's arguments filed on 02/23/22 have been fully considered but they are not persuasive. 

Applicant argues that the cited references alone or in combination do not teach the claim limitation “the display including a first displaying area and a second displaying area wherein the second displaying area is substantially surrounded by the first displaying area and the second display area is substantially aligned with the optical sensor along an axis perpendicular to the display”. The examiner disagrees.

As shown in the art rejection below, Shim et al (US 20140253477) teach the display including a first displaying area(150, 151) and a second displaying area (150, 151), wherein the second displaying area is  substantially surrounded by the first displaying area and the second display area is substantially aligned with the optical sensor (141) along an axis perpendicular to the display([0045], the display unit 150 may include a liquid crystal display (LCD) module, and [0046], touch sensing means for sensing content input in a touch manner, [0068], the display unit 150 includes a display 151, one of ordinary skill in the art would have ascertained that the display 151 can be partitioned and configured in a desired manner, note that the display unit 150 that includes a display 151 surrounds itself. For claim interpretations, distinctiveness is not reflected in the claim language [0049], as shown in Fig.1, the proximity sensor 141 is disposed close to the display unit 150, it would be obvious to have the sensor 141 in the form of switch or key which then makes it at 90 degree with display 100).
 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (US 20140253477) in view of Du (US 20170316733).


Regarding claim 1, Shim et al (US 20140253477) a portable communication device comprising (Fig. 1, a mobile terminal): a window (152); an optical sensor ([0044] a proximity sensor 141); and a display (150, 151) disposed under the window(152) and over the optical sensor ([0046], the display unit 150 may include a touch sensing means for sensing content input in a touch manner, [0068], the display unit 150 includes a display 151, and a window unit 152 disposed to cover the display 151), the display including a first displaying area(150, 151) and a second displaying area (150, 151), wherein the second displaying area is  substantially surrounded by the first displaying area and the second display area is substantially aligned with the optical sensor (141) along an axis perpendicular to the display([0045], the display unit 150 may include a liquid crystal display (LCD) module, and [0046], touch sensing means for sensing content input in a touch manner, [0068], the display unit 150 includes a display 151, one of ordinary skill in the art would have ascertained that the display 151 can be partitioned and configured in a desired manner, note that the display unit 150 includes a display 151 surrounds itself   [0049], as shown in Fig.1, the proximity sensor 141 is disposed close to the display unit 150, it would be obvious to have the sensor 141 in the form of switch or key which then makes it at 90 degree with display 100), the first displaying area including a first pixels and a first wiring lines disposed therein ([0045], the display unit 150 may include a liquid crystal display (LCD) module, it is obvious the LCD is characterized by plurality of pixels, and it  is obvious that wiring has to be there for transmission of signals and for functionality of the display device to take effect) and the second displaying area including a second pixels and a second wiring lines disposed therein ([0045], the display unit 150 may include a liquid crystal display (LCD) module, it is obvious the LCD is characterized by plurality of pixels, and it  is obvious that wiring has to be there for transmission of signals and for functionality of the display device to take effect). 

Shim et al do not teach the first displaying area including a first pixels and a first wiring lines disposed therein such that the first displaying area has a first pixel density and a first wiring line density, and the second displaying area including a second pixels and a second wiring lines disposed therein such that the second displaying area has a second pixel density lower than the first pixel density and a second wiring line density lower than the first wiring line density.
Du (US 20170316733 teaches that when a display device with adjustable pixel density is adopted for image display, an effect of displaying different regions of an image with different pixel densities is achieved [0066]. Note that it would be obvious when densities of pixels are different, the number of pixels per unit area or volume are also different, and hence the wiring through which those pixels are configured must corresponds to their respective densities.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shim’s display unit 150 including the display 151 with Du’s application of different pixel densities, the use of which helps achieve a high-resolution display that supports multiple display modes with different resolutions as taught by Du.
6.	Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (US 20140253477) in view of Du (US 20170316733) further in view of Yamamoto et al (US 20120001835).

Regarding claim 2, Shim et al (as modified by Du) teach the first wiring lines includes a first wiring line and a second wiring ([0045], the display unit 150 may include a liquid crystal display (LCD) module, it is obvious the LCD is characterized by plurality of pixels, and it is obvious that wiring has to be there for transmission of signals and for functionality of the display device to take effect).

Shim et al (as modified by Du) do not teach the first wiring lines includes a first wiring line and a second wiring line substantially parallel with and in proximity of the first wiring line, wherein the first wiring line is extended to the second displaying area to form a corresponding one of the second wiring lines, and the second wiring line is not extended to the second displaying area.


Yamamoto et al (US 20120001835) teach a configuration in which a plurality of signal wiring internal circuits in the module construction are combined with each other in use in the extending direction of the signal wiring, and a configuration in which the number of combinations in the extending direction of the signal wiring is variable in association with the number of pixels connected to the signal wiring [0019].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shim’s display unit 150 (as modified by Du) with Yamamoto’s variable combinations of signal wirings with respect to pixels, the use of which helps reduce the frame area in the display device having a non-rectangular outer contour as taught by Yamamoto et al.
([0045], the display unit 150 may include a liquid crystal display (LCD) module, it is obvious that wiring has to be there for transmission of signals and for functionality of the display device to take effect).
 
Shim et al (as modified by Du) do not teach the first wiring lines includes a first wiring line and a second wiring line substantially parallel with and adjacent to the first wiring line, wherein the second wiring lines includes a third wiring line and a fourth wiring line substantially parallel with and adjacent to the third wiring line, and wherein a first distance between the third and fourth wiring lines is longer than a second distance between the first and second wiring lines.

Yamamoto et al (US 20120001835) teach a configuration in which a plurality of signal wiring internal circuits in the module construction are combined with each other in use in the extending direction of the signal wiring, and a configuration in which the number of combinations in the extending direction of the signal wiring is variable in association with the number of pixels connected to the signal wiring [0019].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shim’s display unit 150 (as modified by Du) with Yamamoto’s variable combinations of signal wirings with respect to pixels, the use of which helps reduce the frame area in the display device having a non-rectangular outer 
Regarding claim 4, Shim et al (as modified by Du) teach the first wiring lines includes a first wiring line, wherein the second wiring lines includes a second wiring line ([0045], the display unit 150 may include a liquid crystal display (LCD) module, it is obvious that wiring has to be there for transmission of signals and for functionality of the display device to take effect).

Shim et al (as modified by Du) do not teach wherein a first width of the second wiring line is thicker than a second width of the first wiring line.

Yamamoto et al (US 20120001835) teach a configuration in which a plurality of signal wiring internal circuits in the module construction are combined with each other in use in the extending direction of the signal wiring, and a configuration in which the number of combinations in the extending direction of the signal wiring is variable in association with the number of pixels connected to the signal wiring [0019].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shim’s display unit 150 (as modified by Du) with Yamamoto’s variable combinations of signal wirings with respect to pixels, the use of which helps reduce the frame area in the display device having a non-rectangular outer contour as taught by Yamamoto et al.
s 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (US 20140253477) in view of Du (US 20170316733) further in view of Pance (US 20160240119).

Regarding claim 5, Shim et al (as modified by Du) teach the window layer disposed there under and substantially aligned with at least one portion of the second wiring lines in the second displaying area ([0068], the display unit 150 includes a display 151, and a window unit 152 disposed to cover the display 151, [0045], the display unit 150 may include a liquid crystal display (LCD) module, it is obvious that wiring has to be there for transmission of signals and for functionality of the display device to take effect).

Shim et al (as modified by Du) do not teach the window includes an opaque marker layer disposed thereunder and substantially aligned with at least one portion of the second wiring lines in the second displaying area.

Pance (US 20160240119) teaches the following:
“the display screen 50 may include an LCD having pixels that default to an "on" state allowing light transmission and which can be activated to render some or all of the pixels opaque” [0060].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shim’s mobile terminal (as modified by Du) with 

Regarding claim 6, Shim et al (as modified by Du) teach the display includes disposed therein and substantially aligned with at least one portion of the second wiring lines in the second displaying area ([0068], the display unit 150 includes a display 151, [0045], the display unit 150 may include a liquid crystal display (LCD) module, it is obvious that wiring has to be there for transmission of signals and for functionality of the display device to take effect).

Shim et al (as modified by Du) do not teach wherein the display includes an opaque marker layer disposed therein and substantially aligned with at least one portion of the second wiring lines in the second displaying area.

Pance (US 20160240119) teaches the following:
“the display screen 50 may include an LCD having pixels that default to an "on" state allowing light transmission and which can be activated to render some or all of the pixels opaque” [0060].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shim’s mobile terminal (as modified by Du) with Pance’s rendering pixels opaque features, the use of which helps selectively deactivate pixels as taught by Pance.

Regarding claim 7, Shim et al (as modified by Du) teach layer is disposed over the at least one portion of the second wiring lines ([0068], the display unit 150 includes a display 151, [0045], the display unit 150 may include a liquid crystal display (LCD) module, it is obvious that wiring has to be there for transmission of signals and for functionality of the display device to take effect).

Shim et al (as modified by Du) do not teach the opaque marker layer is disposed over the at least one portion of the second wiring lines.

Pance (US 20160240119) teaches the following:
“the display screen 50 may include an LCD having pixels that default to an "on" state allowing light transmission and which can be activated to render some or all of the pixels opaque” [0060].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shim’s mobile terminal (as modified by Du) with Pance’s rendering pixels opaque features, the use of which helps selectively deactivate pixels as taught by Pance.

Regarding claim 8, Shim et al (as modified by Du) teach layer is disposed under the at least one portion of the second wiring lines ([0068], the display unit 150 includes a display 151, [0045], the display unit 150 may include a liquid crystal display (LCD) module, it is obvious that wiring has to be there for transmission of signals and for functionality of the display device to take effect).

Shim et al (as modified by Du) do not teach the opaque marker layer is disposed under the at least one portion of the second wiring lines.

Pance (US 20160240119) teaches the following:
“the display screen 50 may include an LCD having pixels that default to an "on" state allowing light transmission and which can be activated to render some or all of the pixels opaque” [0060].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shim’s mobile terminal (as modified by Du) with Pance’s rendering pixels opaque features, the use of which helps selectively deactivate pixels as taught by Pance.

8.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (US 20140253477) in view of Du (US 20170316733) and Pance (US 20160240119) further in view of Gozzini et al (20180046837).

Regarding claims 9-10, Shim et al (as modified by Du and Pance) do not teach wherein the opaque marker layer includes a plurality of holes to allow a light to pass 

Gozzini et al (20180046837) teach that the pin hole array mask layer 50 is an opaque mask and has a plurality of openings 51 or pin holes therein to permit the passage of light therethrough. [0050].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shim’s mobile terminal (as modified by Du and Pance) with Gozzini’s pin hole array mask layer 50, the use of which helps to more quickly perform authentication using a fingerprint sensor that is integrated into an electronic device as taught by Gozzini et al.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art is cited for further reference.


                       US 20120120353 A1 to Hsieh et al 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	March 13, 2022